Title: From George Washington to Brigadier General Anthony Wayne, 12 April 1777
From: Washington, George
To: Wayne, Anthony



Sir
Morristown April the 12th 1777.

As you are appointed in the Arrangement of the Army to command a Brigade of Pensylvania Troops, I desire, that you will hold yourself in readiness and repair to my Head Quarters, as soon, as a General Officer arrives at the post where you now command. Your presence here, will be materially wanted, and I persuade myself, you will lose no time in complying with my requisition, when the circumstance, I have mentioned, puts it in your power. I am Sir Your Most Obedt Servant

Go: Washington

